Citation Nr: 0633821	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-33433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post traumatic stress disorder.

2.  Entitlement to an effective date prior to April 7, 1998 
for a grant of service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1970 
to February 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by depression, difficulty sleeping, nightmares, 
intrusive or recurrent thoughts, poor concentration, 
hypervigilance, and self-isolation or social withdrawal.  The 
veteran was also alert and oriented to time, person, and 
place, had good eye contact, was neatly dressed or well-
groomed, was cooperative, had normal speech, goal-directed, 
clear, and logical thought processes, fair judgment and 
insight, and no hallucinations, delusions, or suicidal or 
homicidal ideations.  

2.  In an unappealed rating decision dated in December 1996, 
service connection for PTSD was denied.  That decision is 
final.

3.  A claim to reopen was received by VA on April 7, 1998.  
In September 2002, service connection for PTSD was granted, 
effective April 7, 1998.

4.  New and material evidence that included supplemental 
service department records was the basis to reopen and grant 
service connection for PTSD.

5.  The veteran's original claim for entitlement to service 
connection was received on July 24, 1996.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for an effective date of July 24, 1996 for a 
grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased initial evaluation and for an earlier effective 
date for PTSD, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
a post- remand re-adjudication of the veteran's claims, an 
October 2002 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to initial adjudication of 
his service connection claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The October 2002 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, Social Security 
Administration (SSA) records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision is most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id. 

Service connection for PTSD was granted by a September 2002 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
April 7, 1998.  In September 2003, a 70 percent evaluation 
for PTSD was assigned, effective April 7, 1998.  In November 
2003, the veteran appealed.  In June 2005, the Board remanded 
for a VA examination and re-adjudication.  In a January 2006 
statement of the case, the RO denied a 100 percent evaluation 
and continued the 70 percent evaluation for PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

In a June 1997 VA medical record, the veteran reported 
depression and irregular sleep but denied psychosis.  The 
veteran was oriented and aware, with organized and goal-
directed thoughts.  In another June 1997 VA record, the 
veteran reported depression, but denied suicidal or homicidal 
ideations.  A July 1997 VA record indicated depression.  The 
veteran reported that interaction with others was stressful, 
but reported that he was not suicidal.  An August 1997 VA 
medical record indicated the veteran was alert and oriented, 
with a good mood.  The veteran denied depression and suicidal 
or homicidal thoughts, but noted episodes of anxiety.  In a 
January 1998 VA record, the veteran stated he had a good 
relationship with his daughter and an on and off relationship 
with his ex-wife.  

A September 2001 VA PTSD examination was conducted.  The 
veteran reported that he was divorced, had last worked part 
time about one year prior, and had been 


unemployed since that time.  The veteran reported that he had 
two children who were 18 and 14 and that his only leisure 
activity was working out.  The veteran reported an earlier 
suicide attempt by hanging.  The veteran complained of 
flashbacks, nightmares, and recurrent recollections of 
Vietnam experiences, which resulted in hypervigilance, social 
withdrawal, and an irritable mood.  The veteran stated that 
his drinking was due to trying to numb his feelings and 
memories of Vietnam.  The veteran denied delusions, 
hallucinations, and current suicidal thoughts.  The examiner 
found the veteran was oriented to time, place, and person, 
had adequate personal hygiene, a flat affect, good eye 
contact, and was cooperative.  There was depression, some 
loss of impulse control, and sleep impairment, but intact 
memory, no impairment of thought processes or communication, 
and no panic attacks.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, which reflects 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational or school functioning, 
such as no friends, or being unable to keep a job.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).

In December 2001, the veteran was in a substance abuse 
program.  A December 21, 2001 VA medical record indicated the 
veteran reported a low mood and poor concentration.  Upon 
examination, the veteran was alert and oriented to time, 
person, place, and object, well-groomed, cooperative, polite, 
with good eye contact, and normal psychomotor activity.  The 
veteran had a depressed mood with a slightly dysphoric and 
restricted affect.  Speech was of normal rate and tone, 
thought processes were linear and goal-directed, and insight 
and judgment were good.  The veteran denied suicidal or 
homicidal ideations, auditory or visual hallucinations, and 
delusions. 

In a January 3, 2002 VA medical record, the veteran reported 
hyperarousal, sleep difficulties, memory and concentration 
difficulties, and recurring distressing thoughts.  Another 
January 3, 2002 VA record indicated the veteran was anxious 
and depressed.  The veteran denied current suicidal or 
homicidal ideations.  The 


veteran indicated that he had last been employed at a 
temporary agency in November 2001.  The examiner assessed 
moderate PTSD symptoms and significant impairment in 
functioning.  A January 4, 2002 VA medical record indicated 
the veteran was anxious and depressed.  The veteran was 
alert, oriented to time, person, and place, cooperative, with 
a constricted affect and a better mood.  There was goal-
directed speech, and no hallucinations, delusions, or 
suicidal or homicidal ideations.  In a February 1, 2002 VA 
record, the veteran complained of depression, alcohol 
dependence, nightmares, anger, isolation, and hopelessness.  
The veteran was cooperative and pleasant, with a fine mood 
and euthymic affect.  There was goal-directed speech, and no 
hallucinations, delusions, or homicidal or suicidal 
ideations.  

In February 14, 2002, the veteran was admitted into a VA 
domiciliary treatment program for depression and alcohol 
abuse.  The veteran was alert and oriented, but had no 
suicidal ideations and was clinically stable.  On February 
19, the veteran reported he had an amicable relationship with 
his ex-wife and spoke to his children via telephone.  On 
February 22, the veteran was alert and oriented, well-
groomed, dressed appropriately, had good eye contact, a 
euthymic affect, a fluent rate of speech, goal-directed 
thought content, and no hallucinations or delusions.  A GAF 
score of 55 was assigned, which reflects moderate symptoms 
such as a flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends, 
conflicts with peers or co-workers.  DSM-IV, at 46-47.

In a February 25, 2002 VA medical record, the veteran 
reported that he was divorced, unemployed, and depressed.  He 
reported intrusive thoughts of Vietnam, self-isolation, 
paranoia, fatigue, being scared, dreams and nightmares, 
hyperarousal, and avoidance of anything related to Vietnam.  
The veteran denied current suicidal or homicidal ideations, 
but indicated that he had once tried to hang himself.  He 
noted he was last employed in November 2001 with a temporary 
service.  The examiner found the veteran casually dressed, 
cooperative, with an appropriate affect, depressed mood, and 
coherent, relevant, and goal-directed speech.  A 


February 26 VA note assessed a GAF score of 55, which 
contemplates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  DSM-IV, at 46-
47.  On February 28, the veteran was neatly dressed and in a 
sad mood.  

A March 7, 2002 VA record indicates the veteran was employed 
by a temporary service.  An April 5, 2002 VA domiciliary 
treatment plan assigned a GAF score of 55, which contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM-IV, at 46-47.  In 
an April 17 VA record, the veteran reported depression but 
fair sleep.  The veteran was alert and oriented, had an 
intact memory, good concentration, good mood, mostly linear 
and goal-directed thought processes, no suicidal or homicidal 
ideations, and no auditory or visual hallucinations.

On May 10, 2002, the veteran presented for admission to a VA 
inpatient PTSD program.  The veteran reported he was homeless 
and that his most recent job was in 2001.  The veteran also 
reported Vietnam memories, nightmares, and sleep 
disturbances.  The veteran avoided thoughts, feelings, and 
conversations about the war.  The veteran reported 
depression, inward anger, hypervigilance, poor concentration, 
low energy level, low self-esteem, frequent suicidal thoughts 
over the years, but no suicidal ideations.  Upon examination, 
the veteran was alert, oriented to time, person, and place, 
neat and clean, pleasant, cooperative, and had good grooming 
and hygiene.  There was a varied affect that was sometimes 
cheerful, good eye contact, clear and understandable speech, 
with normal pace and volume, and no hallucinations or 
distortions.  The examiner found an at least average fund of 
knowledge, satisfactory memory, adequate to satisfactory 
concentration, clear and understandable thoughts, good 
abstract thinking, no gross problem solving or judgment 
deficits, and no delusions.  The GAF score was 50, which 
contemplates serious symptoms, such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational or school 
functioning, such as no friends, or being unable to keep a 
job.  DSM-IV, at 46-47.

In a May 11, 2002 VA record, the veteran was found alert and 
oriented.  On May 16, it was noted the veteran's 
employability was poor and that he was currently unemployed.  
The examiner found the veteran well oriented to time, person, 
and place, friendly, direct, and cooperative.  The veteran 
was dressed in clean and casual clothes.  On May 22, the 
veteran was alert, oriented, pleasant, and cooperative.  The 
veteran had adequate personal hygiene.  In a May 27, 2002 VA 
medical record the veteran was alert and oriented to time, 
person, and place.  A May 31 VA record indicated the veteran 
reported anger, self-isolation, anxiety, hypervigilance, and 
depression, but improved sleep.

A June 7, 2002 VA medical record indicated the veteran was 
alert and oriented to time, person, and place.  The veteran 
reported sleep disturbance, but improved sleep.  On June 28, 
the veteran's affect was cheerful and he was mentally alert.  
The veteran reported nightmares, anger, self-isolation, 
hypervigilance, and high levels of depression.  A June 29 VA 
note indicated the veteran had concentration difficulties, 
intrusive thoughts, sleep difficulties, and distressing 
nightmares.  On July 6, the veteran was alert and oriented to 
time, person, and place.  A July 11 VA medical record 
indicated the veteran was alert, oriented to time, person, 
and place, had pleasant behavior, interacted appropriately 
with peers and staff, and reported sleep disturbance, 
although sleep had improved.  An August 4 VA medical record 
indicated the veteran continued to have concentration 
difficulties, intrusive thoughts, sleep difficulties, self-
isolation, significant anxiety, hypervigilance, exaggerated 
startle response, and a high level of depression. 

A July 21, 2004 VA medical record indicated the veteran 
reported sadness, an upbeat mood, decreased psychomotor 
activity, isolation, and anxiety around crowds and new 
situations.  The veteran denied flashbacks, nightmares, and 
auditory and visual hallucinations.  Upon examination, the 
veteran was well groomed, cooperative, had good eye contact, 
good insight and judgment, regular rate, rhythm, and normal 
volume and tone of speech, normal psychomotor activity, and 
ok mood, but circumstantial and tangential, yet linear and 
goal-directed thought process.  There were no suicidal or 
homicidal ideations and no evidence of delusions or 
hallucinations.  A GAF score of 70 was assigned which 
reflects some mild 


symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV, at 46-47.

A September 1, 2004 VA medical record indicated the veteran 
complained of PTSD, depression, and substance abuse.  The 
veteran reported sleeping well and denied nightmares, dreams, 
flashbacks, and suicidal or homicidal ideations.  The veteran 
had a euthymic affect, okay mood, focused speech, no 
hallucinations, and no delusions.  An October 7, 2005 VA 
record indicated the veteran complained of depression and 
insomnia.  The veteran complained of social withdrawal, poor 
sleep, crying spells, and occasional fleeting suicidal 
ideations, but no plan or intent.  The veteran was alert, 
oriented, fairly groomed, had a depressed affect, terrible 
mood, normal psychomotor activity, normal speech, linear 
thought processes, partial insight, and poor judgment, but no 
suicidal or homicidal ideations or auditory or visual 
hallucinations.  The GAF score was 55, which contemplates 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational, or school functioning, such as few 
friends, conflicts with peers or co-workers.  DSM-IV, at 46-
7.

On November 11, 2005, the veteran presented to the VA 
emergency room feeling suicidal and depressed, and was 
hospitalized for six days.  The veteran had checked into a 
hotel and was planning on overdosing.  The veteran complained 
of 2 or 3 months of worsening symptoms:  intrusive thoughts, 
nightmares, insomnia, reliving his experiences, discomfort 
around crowds, anhedonia, decreased ability to concentrate, 
and increased irritability.  The veteran reported two panic 
attacks precipitated by being around others.  The veteran 
reported being homeless for about three weeks after living 
with his ex-wife, after being kicked out of his son's house 
for alcohol consumption.  The veteran denied a history of 
auditory hallucinations, psychotic symptomatology, or mania.  

Upon examination, the veteran was alert, oriented, moderately 
groomed, receptive to interview, had avoidant eye contact, 
above average intelligence and vocabulary 


fund, and a good attention span.  There was good insight and 
limited judgment.  The veteran was depressed and had a 
dysphoric affect that was congruent with mood.  The veteran's 
thought processes were linear and goal-directed, and there 
was no blocking, flight of ideas, tangentiality, or 
incoherence.  Reality was intact and there were no 
distortions, preoccupations, or delusions, but there were 
intrusive thoughts, and guilt.  The veteran was able to 
articulate and communicate ideas well, and did not exhibit 
poverty or excesses or pressured speech.  The GAF score was 
25, which contemplates behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  DSM-IV, at 46-7.

In a November 12, 2005 VA medical record the veteran was 
isolative.  On November 13, the veteran was pleasant.  On 
November 14, the veteran was alert and oriented to time, 
person, place, and object, was well-groomed, had good eye 
contact, a flat affect, normal psychomotor activity, a flat 
and depressed mood, and was cooperative.  There were linear 
and goal-oriented thought processes, fair insight and 
judgment, and no auditory, visual, or olfactory 
hallucinations.  A GAF score of 30 was assigned, which 
contemplates behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  DSM-IV, at 46-7.  Another November 14, 2005 VA 
medical record indicated the veteran reported an improved 
mood.  The examiner found the veteran alert and oriented to 
person, place, time and object, cooperative, pleasant, with 
good eye contact, and decreased psychomotor activity.  The 
veteran's speech was spontaneous and clear, with appropriate 
volume and rate.  There was a depressed mood, blunted affect, 
an appropriate level of concentration, intact memory, clear, 
logical, and goal-oriented thought content, linear thought 
processes, and fair insight and judgment.  The examiner found 
no delusional or paranoid thoughts, no suicidal or homicidal 
ideations, and no evidence of auditory or visual 
hallucinations. 

In a November 15, 2005 VA medical record, the veteran 
reported difficulty concentrating and remembering things, 
anxiety, and nightmares, but no homicidal ideations or 
auditory, visual, or olfactory hallucinations.  The veteran 
reported 


recent suicidal ideations.  Upon examination, the veteran was 
well-groomed, alert and oriented to time, person, place, and 
object, cooperative, pleasant, with good eye contact and 
normal psychomotor activity.  The veteran had a depressed 
mood, an irritated and blunted affect, poor insight, and fair 
judgment, but clear and goal-oriented thought process.  The 
GAF score was 35, which signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, for example where a depressed man avoids 
friends, neglects family, and is not able to work.  DSM-IV, 
at 46-47.

A November 16, 2005 VA medical record indicated that the 
veteran was depressed, but neatly dressed, well-groomed, 
cooperative, and pleasant.  The veteran was alert and 
oriented to time, person, place, and object, had good eye 
contact, an appropriate level of concentration, intact recent 
and remote memory, coherent, logical, and goal-oriented 
thought content, and neither increased nor decreased 
psychomotor activity.  There was spontaneous and clear 
speech, with appropriate volume and rate, linear thought 
process, and fair insight and judgment.  There were no 
delusional or paranoid thoughts, no suicidal or homicidal 
ideations or intent, and no evidence of any auditory or 
visual hallucinations.  In another November 16 record, the 
veteran complained of difficulty concentrating and 
remembering, but an improving mood.  The examiner assigned a 
GAF score of 35, which contemplates, as noted above, some 
impairment in reality testing or communication or major 
impairment in several areas.  DSM-IV, at 46-47.

A November 17, 2005 VA medical record indicated the veteran 
was alert and oriented, moderately groomed, receptive to 
interview, had above average intelligence, and a good 
attention span.  There was a dysphoric affect that was 
congruent with mood, and occasional expressiveness, but 
avoidant eye contact.  There were no preoccupations, 
delusions, or distortions, but there were intrusive thoughts.  
The veteran's thought processes were linear and goal-
directed, and there was no blocking, flight of ideas, 
tangentiality, or incoherence.  Reality was intact, and there 
was good articulation, no poverty, excesses, or pressured 
speech, good communication of ideas, and an above average 
vocabulary fund.  The veteran was 


depressed, but retained hope and had an occasional smile.  
There was good insight and limited judgment.  The GAF was 45, 
which reflects serious symptoms such as, suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational or school 
functioning such as, no friends, unable to keep a job.  DSM-
IV, at 46-7.

In a November 18, 2005 VA record, the veteran reported that 
he had a hopeful mood, but was sad at times and had 
difficulty concentrating.  A November 25 record indicated the 
veteran was in an inpatient substance abuse treatment 
program.  The veteran reported that he was estranged from his 
ex-wife and his kids due to his alcohol use, but was on good 
terms with his father.  In a December 2, 2005 VA medical 
record, the veteran reported irritability, but noted his 
nightmares and bad dreams had stopped due to his medications.  
The veteran denied suicidal or homicidal ideations.

A December 2005 VA PTSD examination was conducted.  The 
veteran reported worsening depression, flashbacks, intrusive 
thoughts, anhedonia, decreased energy, nightmares, reliving 
the experiences, discomfort around crowds, decreased ability 
to concentrate, increased irritability, difficulty 
concentrating, sleeplessness, hypervigilance, and an 
increased startle response, but denied suicidal or homicidal 
ideations.  The veteran admitted to two panic attacks 
precipitated by being around people.  The veteran denied 
hallucinations, but indicated occasional auditory 
hallucinations.  Upon mental examination, the veteran was 
alert, casually dressed with good personal hygiene, and was 
oriented to time, person, and place.  The veteran had average 
intelligence, fair memory and judgment, intact insight, 
congruent and euthymic affect, goal-directed speech, and no 
evidence of a thought disorder.  A GAF score of 50 was 
assigned, which contemplates serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational or school functioning, such as no friends, or 
being unable to keep a job.  DSM-IV, at 46-47.

The veteran's current 70 percent evaluation contemplates 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, 


such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Board finds that the medical evidence of record does not 
support a 100 percent initial evaluation for the veteran's 
PTSD.  First, the veteran's GAF scores ranged from 25 to 55.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  From 
September 2001 until October 2005, the GAF scores were in the 
50 to 55 range, which reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
In November and December 2005, the GAF scores ranged from 25 
to 50, which reflects either behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas, or reflects serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  Nevertheless, the majority of the GAF scores 
contemplate moderate symptoms or moderate difficulty in 
functioning, which is adequately reflected in the current 70 
percent evaluation that indicates deficiencies in most areas 
of social and occupational functioning.  A 100 percent 
evaluation reflects total suicidal and occupational 
impairment which is not supported by the veteran's GAF 
scores.

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision 


based on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  The Board finds that the medical evidence of record 
does not support an increased initial evaluation.  Throughout 
the time period, the veteran consistently manifested 
depression, sleep difficulties, nightmares, intrusive or 
recurrent thoughts, poor concentration, hypervigilance, and 
self-isolation or social withdrawal.  But the evidence also 
shows the veteran was consistently alert and oriented to 
time, person, and place, had good eye contact, was neatly 
dressed or well-groomed, and was cooperative.  The veteran 
also demonstrated normal speech, goal-directed, clear, and 
logical thought processes and content, good and fair judgment 
and insight, and no hallucinations, delusions, or suicidal or 
homicidal ideations.  The veteran had been unemployed since 
late 2001 and his last job was working though a temporary 
agency.  In January 1998, the veteran stated that he had a 
good relationship with his daughter and was off and on with 
his ex-wife.  In February 2002, the veteran reported an 
amicable relationship with his ex-wife and that he spoke to 
his two children on the phone.  But by November 2005, the 
veteran was estranged from his ex-wife and children, although 
he had a good relationship with his father.  The veteran was 
found unemployable by the SSA in April 1997, due to his PTSD 
and his substance abuse.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991) (noting that SSA factual determinations 
are probative, but not binding or controlling upon VA).  The 
veteran's symptoms thus reflect overall deficiencies in most 
areas, with near-continuous depression that affected the 
ability to function independently and difficulty in 
establishing and maintaining relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (70 percent evaluation requires 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas).

In addition, as noted above, the veteran did not exhibit 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or suicidal or 
homicidal ideations.  Although the evidence of record 
indicates substantial impairment in occupational and social 
functioning, the evidence does not indicate total impairment.  
Moreover, the veteran was able to maintain personal hygiene 
and remained oriented to time, person, and place.  
Accordingly, a 100 percent 


evaluation is not warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (100 percent rating is warranted where 
there is total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The effective date of the grant of 
benefits based on a reopened claim shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

The veteran's original claim for entitlement to service 
connection for PTSD was received on July 24, 1996.  In 
December 1996, the RO denied the veteran's claim for lack of 
verifiable stressors.  That month, the veteran was notified 
of this decision and of his appellate rights.  He did not 
appeal, and the December 1996 decision was final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

The veteran filed a claim to reopen a claim for entitlement 
to service connection for PTSD on April 7, 1998.  The RO 
denied that claim in October 1998.  The veteran 


appealed.  In an August 2002 decision, service connection for 
PTSD was granted by the Board.  Thus, in a September 2002 
rating decision, the RO effectuated the grant of service 
connection for PTSD, effective April 7, 1998, the date of the 
claim to reopen.

The proper effective date here therefore, is the later of the 
date of the claim to reopen, April 7, 1998, and the date that 
entitlement arose.  Service connection for PTSD requires a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  Here, credible supporting 
evidence of a stressor was indicated on March 5, 2001, upon 
receipt of the Center for Unit Research's (CURR) response to 
the RO's request to verify the stressor information.  

The veteran makes two specific arguments in support of an 
earlier effective date prior to April 7, 1998.  First, in his 
December 2002 notice of disagreement, the veteran contends 
that the effective date should be the date of his original 
claim for service connection because he consistently pursued 
that claim in letters sent to the RO after the December 1996 
rating decision.  After a complete review of the record, the 
Board finds that the letters do not constitute an informal 
claim.  A claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more benefits.  38 C.F.R. § 3.155(a) (2006).  A March 
1997 document requested copies of all information in the 
claims folder and an August 1997 letter enclosed an 
authorization for release of certain records.  Neither letter 
requested a determination of entitlement, or evidenced a 
belief in entitlement, to a benefit, or indicated an intent 
to apply for one or more benefits.  38 C.F.R. §§ 3.1(p), 
3.155(a).  Accordingly, this argument is without merit.

Second, in his November 2003 substantive appeal, the veteran 
contends that because new and material evidence, in the form 
of service department records, was 


received to reopen the claim, the proper effective date is 
the date of the original claim.  

Regarding new and material evidence, 38 C.F.R. § 3.156(c) 
provides that 

[w]here the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.

38 C.F.R. § 3.156(c).  

In December 1998, the veteran submitted additional unit 
information in support of his alleged stressors.  In November 
1999, the veteran submitted to the RO new stressor 
information and new unit and individual citation information.  
The RO forwarded that information to CURR.  On March 5, 2001, 
CURR responded to the RO that several of the alleged 
incidents were verified but that the veteran's presence 


in other alleged incidents could not be documented.  Based on 
that information, an August 2002 Board opinion found the 
stressors were verified.  A September 2002 rating decision 
was issued in compliance with that opinion.  The veteran 
argues that because the grant of service connection was 
necessarily predicated on the supplemental service department 
records, that under 38 C.F.R. § 3.156(c), the final denial of 
December 1996 must be reconsidered and an effective date of 
July 24, 1996 must be awarded. 

The Board finds that 38 C.F.R. § 3.156(c) applies in the 
present case.  As the evidence of record demonstrates a 
diagnosis of PTSD related to his military service prior to 
the date of receipt of the veteran's claim, an effective date 
of July 24, 1996, is warranted.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

An effective date of July 24, 1996 is granted for PTSD.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


